On considering the petition of the relator in the above entitled and numbered cause,
It is ordered that the Honorable Warren E. Hood, Jr., Judge of the Fourteenth Judicial District Court, Parish of Calcasieu, grant to the relator, Charles LaFleur, an out-of-time appeal in the cause entitled: “State of Louisiana v. Charles LaFleur”, bearing No. 6279-73 on the docket of the Fourteenth Judicial District Court, Parish of Calcasieu.
It is further ordered that an attorney be appointed to represent the defendant on the appeal to this Court.